Citation Nr: 0733197	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 Decision Review 
Officer (DRO) decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newington, Connecticut.  The 
veteran's file was subsequently transferred to the Detroit, 
Michigan RO.

The matter of a total disability rating based on individual 
unemployability (TDIU) appears to have been raised by the 
veteran's representative in the January 2006 Statement of 
Accredited Representative in Appealed Case.  The Board refers 
this matter to the RO for appropriate action. 


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in August 2003.  Later that 
month, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  The 
veteran was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  The veteran 
received updated VCAA notification in October 2005, alerting 
him to the requirements for a successful increased rating 
claim.  Finally, the claimant was advised via letter of 
disability ratings and effective dates in accordance with the 
Court's ruling in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) in May 2006.  Thus, the Board finds that the 
content and timing of the VCAA notices comport with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the initial VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In a November 2004 RO 
decision, the DRO granted service connection for PTSD, and 
the issue on appeal concerns the claim of entitlement to a 
higher evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  Further, VA sent the veteran a 
letter regarding the appropriate disability rating or 
effective date to be assigned in May 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As stated, the RO awarded service connection for PTSD in a 
November 2004 RO decision and assigned an initial 30 percent 
disability rating effective August 14, 2003 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's December 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 30 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess/Hartman v. 
Nicholson.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a May 2005 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Evidence and Background

The veteran filed a claim for service connection for PTSD in 
August 2003.  That claim was denied via rating decision in 
February 2004 due to the lack of a current diagnosis.  The 
veteran filed a notice of disagreement in March 2004.

A VA treatment report from November 2003 noted that the 
veteran was fired from his job of 23 years in April 2000 
after a failed drug test.  The veteran reportedly began 
drinking prior to active duty, began using marijuana during 
service, and used a litany of drugs afterward.  The veteran 
entered treatment in 1999, and he sought additional mental 
health therapy in 2000.

The veteran appeared his stated age, and he was casually 
dressed and groomed.  He was "cooperative and well-
behaved."  His mood was "euthymic with appropriate 
affect."  His thoughts were logical and goal-directed.  He 
denied having auditory or visual hallucinations, delusions, 
or suicidal or homicidal thoughts.  He was "alert and 
oriented in all spheres," and his judgment and insight were 
"fair."

He denied feeling depressed or anxious, did not suffer from 
crying spells, and he was sleeping well.  He did not report 
the urge to continue using drugs, but still drank daily.  He 
told the examiner that memories of Vietnam were "coming 
back," such as falling helicopters.  

The veteran did not report any significant legal history, 
save for a DWI in 1984.  Though he admitted to suicidal 
thoughts in the past, he never actually planned or attempted 
suicide.

The veteran was employed at the time of the interview, and he 
noted that he got along well with his co-workers.  The 
veteran did not know why he was at the appointment, but 
assumed it was for his depression.  He stated that he had 
been "feeling good" since he started working again.

The veteran was married once, in 1975, but divorced after 10 
years of marriage.  He had two children.  At the time of this 
meeting, he had a good relationship with one of his children, 
but had not seen the other in five years.  He lived alone, 
but was in a relationship with "no problems."  He claimed 
to have "associates," but no good friends.  He reported 
that he got lonely.

Ultimately, the examiner diagnosed the veteran with "mild" 
PTSD and assigned a global assessment of functioning (GAF) 
score of 60, indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The veteran was at the Vet Center for therapy, and 
he planned to continue treatment at that facility.  

In a treatment note from May 2004, the veteran complained of 
depression and sleep disturbance.  He reiterated his feelings 
of loneliness, and had "no interest, motivation, or 
energy."  He reported that he had nightmares, daily 
flashbacks, intrusive thoughts, and "auditory and olfactory 
hallucinations related to trauma in Vietnam."  

As before, the veteran was "neat in appearance, good eye 
contact, cooperative, speech was clear but soft, mood was 
depressed with congruent affect."  He was goal directed, and 
once again denied suicidal or homicidal thoughts, obsessions, 
or compulsions.  He also denied having delusions, in direct 
contrast to his prior statement.  The examiner prescribed 
Wellbutrin and Seroquel.

The veteran was afforded a VA psychiatric examination in 
August 2004.  At that time, the veteran's affect was 
"dysphoric."  He described his mood as "not happy."  
According to the examiner, "His thought process is logical 
and organized with no evidence of thought disorder.  He 
denies hallucinations or delusions.  He denies suicidal or 
homicidal ideation."  His cognition was "grossly intact," 
and his insight and judgment were "good."

The veteran exhibited distress when reminded of traumatic 
experiences.  He claimed that he experienced "intermittent 
nightmares of combat traumas."  He noted daily intrusive 
thoughts, and he described symptoms of "mild 
hypervigilance."  He also had "exaggerated startle, and 
difficulty falling asleep, as well as midnight awakening, as 
well as some chronic tension and decreased concentrations and 
short-tem memory."  "Mild" avoidance symptoms were also 
noted, as well as decreased interest in activities.  Survivor 
guilt was also reported.  The veteran was drinking 3 to 5 
beers per night.

The veteran was working full-time as a temporary employee at 
the time of the interview, and he had been for the past year.  
He noted that he generally worked alone, and had "few 
difficulties on the job."

The VA examiner confirmed the diagnosis of PTSD, and he 
assigned a GAF score of 55 to 60, with moderate symptoms 
approaching the range of mild.  According to the examiner, 
"His symptoms do not appear to have caused major impairment 
in vocational function, though with some impairment in social 
function, particularly in intimate relationships."

In November 2004, the RO granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent 
disability rating.  The veteran filed a timely notice of 
disagreement (NOD) in December 2004 in which he stated, "I 
think you failed to understand the whole gravity of the 
situation without the package from the Vet Center."

In January 2005, the veteran submitted treatment reports from 
the Vet Center, spanning from November 2003 through September 
2004.  Several entries describe specific incidents from his 
time in Vietnam.  Often, the veteran had difficulty speaking 
about his military history.  In March 2004, the veteran noted 
that he was lonely.  The veteran expressed the desire to move 
to South Carolina to live with his girlfriend.  In May 2004, 
it was noted that the veteran could benefit from an anti-
depressant.  Later that month, it was noted that the 
veteran's "sense of frightened future diminishing as plans 
with girlfriend develop."  In July 2004, he reported that 
his son moved in with him.  In August 2004, the veteran 
reported that his plans to move south fell apart.  Though, it 
was noted that the relationship remained a positive influence 
in his life.  In November 2004, the veteran stated that he 
punched a refrigerator when he was frustrated, and that he 
went on a fishing trip with his older brother.  

The veteran's Readjustment Counseling Therapist at the Vet 
Center reported that "his thought patterns, his actions and 
his choices, both past and present, are strongly influenced 
by PTSD, a condition that he has been living with as a result 
of his military experience."  Symptoms of increased arousal, 
startle response, hypervigilance, and difficulty 
concentrating were noted.  Also reported were sleep problems, 
intrusive memories, sadness, anger, and lack of control.  
Avoidance symptoms were noted, as well as survival guilt.  
The veteran's therapist reported that the veteran would 
become tearful when discussing Vietnam.

It was noted that the veteran had developed a "lifestyle of 
social isolation" to aid in the maintenance of "balance and 
stability in his life."  The therapist also opined that his 
PTSD symptoms have led to "problems maintaining steady and 
secure employment."

A May 2005 statement of the case affirmed the prior RO 
decision, and continued the veteran's 30 percent disability 
rating.  The veteran filed a formal notice of appeal in July 
2005.  In that same month, the veteran submitted a letter in 
which he stated, "I strongly believe that I deserve 100% as 
well, because of all the years of suffering I spent."  The 
veteran's 30 percent disability rating was continued for a 
second time via an August 2005 supplemental statement of the 
case.


Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In this case, the veteran has been assigned a 30 percent 
rating for PTSD.  A 50 percent rating is not warranted 
because the veteran's PTSD is not productive of occupational 
and social impairment with reduced reliability and 
productivity.

Although the Vet Center therapist reported that the veteran's 
PTSD symptoms have led to "problems maintaining steady and 
secure employment," the Board notes that, prior to his 
failed drug test in April 2000, the veteran had maintained 
the same job for 23 years.  Moreover, the veteran was 
employed full-time, albeit often as a temporary employee, 
during counseling sessions which are present in his claims 
file.  In November 2003, the veteran asserted that, he had 
been "feeling good" since he started working again, and 
that he got along well with his coworkers.  Although the 
August 2004 VA examiner noted that the veteran generally 
worked alone on the job, the veteran reported "few 
difficulties with his job."  Therefore, while the veteran 
was unemployed for a time due to a failed drug test, the 
veteran's work history is not indicative of someone with 
occupational and social impairment with reduced productivity.

The veteran's Vet Center therapist also opined that the 
veteran had developed a "lifestyle of social isolation."  
While that may be true, the veteran has shown the ability to 
maintain effective personal relationships throughout his 
counseling sessions.  He almost always spoke of his 
girlfriend, and he maintained on several occasions that they 
had a good relationship.  Although he mentioned a strained 
relationship with one of his children, he noted a good 
relationship with the other, and also stated that one of his 
children moved in with him for a time.  A fishing trip with 
his brother was noted during a November 2004 visit to the Vet 
Center.  The Board notes that the veteran has exhibited signs 
of social impairment, as the veteran claimed to be lonely on 
several occasions and did not claim to have any close 
friends.  However, some level of social impairment is 
contemplated by a disability rating of 30 percent.

As to other symptoms that may be indicative of a 50 percent 
rating, the veteran may have had a flattened affect, as 
demonstrated in several medical reports.  However, 
"depressed mood" is contemplated by a 30 percent rating, 
and that closely approximates the August 2004 note of a 
"dysphoric" mood.  Circumstantial, circumlocutory, or 
stereotyped speech was never noted.  Panic attacks, of any 
frequency, were never reported.  The veteran's thoughts were 
"logical and goal-directed" in November 2003, with a 
"grossly intact" cognitive response in August 2004.  
Difficulty understanding complex commands, impaired judgment, 
and impaired memory were not noted.  Though some disturbance 
in motivation is evident, that symptom is not severe enough 
to warrant a higher rating.  

The veteran's GAF scores have ranged from 55 to 60, 
indicating moderate, at worst, PTSD symptoms.  Other reported 
symptoms, such as depression and chronic sleep impairment, 
are already contemplated by the veteran's current disability 
rating.  Because he is able to maintain care of himself and 
his finances (see  August 2004 VA examination), and because 
he does not have PTSD symptoms that interfere with his speech 
or basic thought processes, an increased rating is not 
warranted at this time.

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


